 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 TROY PECKELS,                                 )   Case No. 2:18-cv-2234 AB (SKx)
                                                 )
12               Plaintiff,                      )   [PROPOSED] ORDER GRANTING
                                                 )   STIPULATION TO DISMISS
13         vs.                                   )   ENTIRE ACTION WITH
                                                 )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                     )
   NORTH AMERICA,                                )
15                                               )
             Defendant.                          )
16                                               )
                                                 )
17
18         Based upon the stipulation of the parties and for good cause shown,
19         IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-2234 AB (SKx),
20 is dismissed in its entirety as to all defendants, with prejudice.
21         IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.
23
24 Dated: November 19, 2018
                                          HONORABLE ANDRÉ BIROTTE JR.
25                                        UNITED STATES DISTRICT COURT JUDGE
26
27
28
                                                1
